Citation Nr: 1003477	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
February 1969. He died in November 2000. The appellant is his 
widow.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
entitlement to the benefit sought.   


FINDINGS OF FACT

1.	The Veteran died in November 2000 from melanoma. 

2.	The preponderance of the evidence establishes that the 
primary cause of the Veteran's death is etiologically related 
to exposure to Agent Orange during his service in the 
Republic of Vietnam. 


CONCLUSION OF LAW

The criteria are met to establish service connection for the 
cause of the Veteran's death. 38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.312 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2009), 
prescribes several requirements as to VA's duty to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

As indicated below the Board is granting the benefit sought 
on appeal of entitlement to service connection for the cause 
of the Veteran's death. Hence, even assuming, without 
deciding, that any error was committed as to implementation 
of the VCAA's duty to notify and assist provisions, such 
error was harmless in its application to adjudication of this 
matter, and need not be further discussed. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

Background and Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.312(a) (2009). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R.                  § 3.312(c). 
See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 
(1992) (addressing requirements for consideration of 
disabilities attributable to service as contributory, as well 
as direct cause of death in dependency and indemnity 
compensation (DIC) claims). See also Mattern v. West, 12 Vet. 
App. 222, 227-28 (1999). 

Whereas in the present case there is competent medical 
evidence linking the principal cause of the Veteran's death 
with an incident of his service, the Board is granting the 
claim on appeal.

The record indicates that the Veteran died in November 2000 
from melanoma with a period of onset of 17 months. The death 
certificate does not list any contributing causes of death.

The contention of the appellant-widow is that the Veteran 
during his service in the Republic of Vietnam had exposure to 
Agent Orange, which in turn caused the subsequent development 
of melanoma. 

Pertinent VA law and regulations provide that a veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.307(a) (6)(iii) 
(2009). Those diseases that are listed at 38 C.F.R. § 
3.309(e) shall be presumptively service connected if there 
are circumstances establishing herbicide agent exposure 
during active military service, even though there is no 
record of such disease during service. Generally, the 
regulation applies where an enumerated disease becomes 
manifest to a degree of       10 percent or more at any time 
after service. 38 C.F.R. § 3.307(a)(6)(ii). However, the 
provisions for presumptive service connection do not preclude 
a claimant from establishing service connection with proof of 
actual direct causation, on the basis that his exposure to 
Agent Orange led to the development of the claimed disability 
after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).

The Veteran had a period of service in the Republic of 
Vietnam during the Vietnam Era, and therefore the underlying 
fact of his exposure to Agent Orange must be presumed. The 
condition that led to his death of melanoma meanwhile, is not 
recognized under 38 C.F.R. § 3.309(e) as a disease for which 
presumptive service connection is available on the basis of 
herbicide exposure. The Secretary of VA has determined based 
on a National Academy of Science report issued in June 2007, 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395-
32,407 (June 12, 2007). This notwithstanding, the appellant 
is not precluded from demonstrating a causal relationship 
between melanoma and Agent Orange exposure on a direct basis. 
Combee, supra. 

In this case, there is of record an article from the Journal 
of Occupational and Environmental Medicine entitled "Cancer 
in U.S. Air Force Veterans of the Vietnam War." The article 
contains a detailed statistical analysis of the medical 
history of U.S. Air Force personnel who were stationed in 
Vietnam during Operation Ranch Hand, which involved the 
disbursement of Agent Orange as a defoliant by aerial 
spraying. The conclusion of the article is that among 
Veterans who served in Southeast Asia the risk of melanoma, 
amongst other cancers, was increased in the highest dioxin 
exposure category. There was an increased melanoma risk in 
Operation Ranch Hand veterans consistent with an association 
with dioxin exposure. 


The June 2004 letter from Dr. B. Saidman states that the 
Veteran had been a patient of his with metastatic melanoma. 
The physician stated that the Veteran was exposed to Agent 
Orange during his time spent in Southeast Asia during the 
Vietnam Era. According to the physician, data presented in 
the aforementioned scientific journal article indicated that 
there may be some relationship between the exposure to Agent 
Orange and the risk of developing melanoma. 

A VA medical opinion was obtained from a dermatologist in 
March 2006. The VA examiner stated his review of the 
Veteran's claims file, his clinical course, and the 
aforementioned scientific journal article. The opinion 
expressed was that after reviewing the article, it was as 
likely as not that the Veteran's melanoma was related to 
Agent Orange exposure on active military duty. The examiner 
based this finding upon the fact that the article was well 
written and provided strong statistics, and reached logical 
conclusions from the material surveyed. The article itself 
qualified its conclusion by noting that the National Academy 
of Sciences had found there was not yet sufficient evidence 
of an association between exposure to herbicides and 
melanoma. The VA examiner nonetheless emphasized that based 
on the article and statistics quoted, there was at least a 50 
percent possibility that       the Veteran's melanoma was 
secondary to Agent Orange exposure. 

In view of the above, there is sufficient favorable evidence 
to premise a grant of service connection for the cause of the 
Veteran's death. The March 2006 VA physician's opinion 
substantiates this medical relationship based upon peer 
review and agreement with the conclusion expressed in a 
scientific journal associating melanoma with dioxin exposure. 
While the journal article itself sets forth a general 
premise, the statistical relationship advocated directly 
pertains to the instant case as the Veteran is amongst the 
population of Air Force personnel with presumed Agent Orange 
exposure. Based on the March 2006 VA medical opinion, in view 
of this study, the likelihood that herbicide exposure had a 
role in the cause of the Veteran's death was greater than a 
remote possibility. Rather, it was as likely as not this was 
the case. There is no other medical opinion on file to rebut 
the March 2006 opinion. Consequently, when resolving any 
reasonable doubt in the Veteran's favor upon interpreting the 
medical evidence of record, the objective requirement of a 
linkage between the Veteran's cause of death and his military 
service is met. See 38 C.F.R.            § 3.102.  

Accordingly, the claim on appeal for service connection for 
the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


